Name: Commission Regulation (EEC) No 2851/80 of 31 October 1980 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed-milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy;  natural and applied sciences
 Date Published: nan

 5. 11 . 80 Official Journal of the European Communities No L 296/7 COMMISSION REGULATION (EEC) No 2851/80 of 31 October 1980 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves 2. In Article 2 : (a) paragraph 3 is replaced by the following : ' 3 . At the request of an undertaking, the competent authority may grant, in addition to or instead of the maximum monthly quantity of denatured skimmed-milk powder resulting from the application of paragraphs 1 and 2, a specific maximum quantity per year which is exclusively intended for processing into feed for piglets in an establishment approved for that purpose, on the territory of the Member State where denaturing takes place . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 10 (3) thereof, Whereas, in order to ensure proper implementation of Commission Regulation (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 1229/80 (4), certain technical details specified in the said Regulation should be adjusted and an Annex added indicating the method of analysis for determining the skimmed-milk powder content of compound feedingstuffs ; Whereas, as regards the quantities of skimmed-milk powder eligible for aid in respect of denaturing, the provisions of Article 2 (3) introduced by Regulation (EEC) No 1229/80 may be replaced by rules which are easier to apply without making the quantities involved disproportionate to the quantities used in the manufac ­ ture of compound feedingstuffs ; Whereas it also appears possible to replace the suspen ­ sion of payment of aid where certain provisions have not been observed during the previous month by the provision of a corresponding security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Such a specific annual quantity may be granted only to an undertaking which enters into an ' obligation : (a) to keep a stock record listing the names and addresses of the purchasers of the quantities of skimmed-milk powder dena ­ tured under this paragraph which it has not itself processed into feed for piglets ; (b) to stipulate, in the event of any subsequent sale of the denatured skimmed-milk powder, that there should be included in the sales contracts :  an obligation to process into feed for piglets in accordance with the first subparagraph, and  where appropriate, an obligation concerning the keeping of the stock record referred to under (a) above . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . In Article 1 (3) (f) the percentage '0-2% ' is replaced by '0-3 % '. An establishment may not be approved as an establishment as referred to in the first subpa ­ ragraph unless : (a) it undertakes to keep permanent records noting the origin of the raw materials used, the quantities employed as well as the quantities and composition of the products obtained ; and ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 OJ No L 204, 28 . 7 . 1978 , p. 6 . (3) OJ No L 199, 7. 8 . 1979, p . 1 . (&lt;) OJ No L 124, 20. 5 . 1980, p . 9 . No L 296/8 Official Journal of the European Communities 5. 11 . 80 (b) it declares its willingness to submit to inspection measures laid down by the Member State concerned, in particular with regard to verification of the records referred to under (a). Approval shall be withdrawn in the event of a serious breach of the provisions of this para ­ graph .' (b) the following paragraph 4 is added : '4 . Member States which avail themselves of paragraph 3 shall apply it : (a) using the definition or definitions laid down in their national legislation with regard to feedingstuffs for piglets or, in the absence of such definition , they shall define the characteristics of the feeding ­ stuffs ; (b) respecting, for the purposes of granting the specific annual quantities in question , the overall limits as to quantity resulting from an examination under Article 31 of Regulation (EEC) No 804/68 .' 3 . Article 3 ( 1 ) is replaced by the following : ' 1 . Skimmed-milk powder shall be denatured are replaced by 'where lucerne meal or grass meal is incorpor ­ ated per 100 kilograms of skimmed-milk powder, in accordance with formula A or B referred to in Article 3 ( 1 )'. 6 . The following subparagraphs are added to Article 4 ( 1 ): 'Where it is found that the product as manufac ­ tured does not contain the minimum quantity of 60 kilograms of skimmed-milk powder referred to in the first subparagraph at (a), the Member States shall be authorized to grant the aid reduced by 10 % for the skimmed-milk powder actually incorporated, subject to the following conditions :  the proportion of skimmed-milk powder must be at least 59 kilograms per 100 kilograms of finished product, and  the applicant for aid must have supplied proof that failure to comply with the minimum level of 60 kilograms is the result neither of deliberate breach of the rules nor of serious negligence . Where it is found that the product as manufac ­ tured contains a quantity of skimmed-milk powder exceeding the maximum quantity of 70 kilograms referred to in the first subparagraph at (a) or, as the case may be, the maximum quantity of 80 kilograms referred to in the second subpara ­ graph, but without exceeding 71 or 81 kilograms, as the case may be, the Member States shall be authorized to grant aid on the basis of skimmed ­ milk powder content of 70 or 80 kilograms.' 7. Article 5 (a) is replaced by the following : '(a) compound feedingstuffs in which lucerne meal or grass meal is incorporated, per 100 kilograms of skimmed-milk powder, in accor ­ dance with formula A or B as referred to in Article 3 ( 1 )'. 8 . In Article 8 (3) (f) and (5) (c) the following words are added : 'and in particular the quantities of casein and/or caseinates added as such or in the form of a mixture'. 9 . Article 8 (5) is amended as follows :  the text of (a) is replaced by the following : '(a) the nature and origin of the raw materials used',  under (b), the words 'the quantities' are replaced by the words 'the quantities in parti ­ cular'. by the addition, per 100 kilograms of skimmed ­ milk powder, of either (a) 2-5 kilograms of lucerne meal or grass meal containing not less than 70 % of particles not exceeding 300 microns (formula A), or (b) 5 kilograms of lucerne meal or grass meal containing not less than 40 % of particles not exceeding 300 microns (formula B). The particles not exceeding 300 microns must be uniformly distributed throughout the mixture .' 4. Article 3 (3) (b) is replaced by the following : '(b) the quantity of skimmed-milk powder to be denatured and the denaturing formula chosen (formula A or B referred to in paragraph 1 )'. 5 . In Article 4 ( 1 ) (a) : (a) the first indent is replaced by the following : '  not less than 60 kilograms and not more than 70 kilograms of skimmed-milk powder meeting the conditions laid down in Article 1 (2)' ; (b) in the third indent the words : 'where 2-5 kilograms of lucerne meal or grass meal containing at least 70 % of particles not exceeding 300 microns are incorporated per 100 kilograms of skimmed-milk powder' 5 . 11 . 80 Official Journal of the European Communities No L 296/9 inspections referred to in Article 10 (2) (b) and (c), or, where appropriate, of the regular inspections on the premises' ; (b) foortnote (2) is deleted. 14. Annex III hereto is added to Regulation (EEC) No 1725/79 . 15 . In the Dutch version of Regulation (EEC) No 1725/79, in the second and third indents of Article 4 ( 1 ) (a) and in the third indent of the second subparagraph of Article 1 0 (2) (a), the word 'zetmeelgef is replaced each time by the words 'voorverstijfseld zetmeel '. 16 . In the French, English and Italian versions of . Regulation (EEC) No 1725/79 in Annex I under A, point 2, the text of (g) is replaced by one of the following as appropriate : 10 . The following subparagraph is added to Article 9 (2): 'With regard to skimmed-milk powder denatured pursuant to Article 2 (3) and (4), payment of the aid shall be subject to the condition that the bene ­ ficiary proves to the satisfaction of the competent authority either (a) that he has processed the quantity of dena ­ tured skimmed-milk powder in question into feed for piglets in compliance with the pres ­ cribed conditions, or (b) that he has sold the quantity concerned to a purchaser in compliance with the provisions of the second subparagraph of Article 2 (3) (b). In the latter case, the beneficiary of the aid must sign an undertaking to reimburse the aid in respect of the quantities concerned in the event of purchasers not fulfilling their obligations.' 11 . In Article 9 (3) the following subparagraph is added : 'However, at the request of the person concerned, the suspension of payment of aid referred to in (a) may be replaced by the provision of a security for the same amount plus 10 % , which, if appro ­ priate, shall be forfeited in respect of the aid unduly paid .' 12. In the first subparagraph of Article 10 (3) the following sentence is added : 'The quantity of skimmed-milk powder shall be determined by testing each sample at least in duplicate in accordance with the method of analysis specified in Annex III .' 13 . In the specimen 'Inspection report' contained in Annex II : (a) the text under A is replaced by the following : 'A. Results of the laboratory analysis , supple ­ mented by the frequent and unannounced  g) autres, et notamment le lactosÃ ©rum, pour autant que la recherche est demandÃ ©e par les autoritÃ ©s nationales',  (g) others, and especially whey as far as detec ­ tion is required by the national authorities',  g) altri , in particolare siero di latte, se la ricerca Ã ¨ richiesta dalle autoritÃ nazionali '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, the provisions of Article 1 (8), ( 12), ( 13) (b), ( 14) shall apply with effect from 1 February 1981 only. At the request of the persons concerned, a quantity granted under the previous version of Article 2 (3) of Regulation (EEC) No 1725/79 shall be replaced by a specific quantity granted pursuant to the new version of the said provision . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1980 . For the Commission Finn GUNDELACH Vice-President No L 296/ 10 Official Journal of the European Communities 5. 11 . 80 ANNEX III QUANTITATIVE DETERMINATION OF SKIMMED-MILK POWDER IN COMPOUND FEEDINGSTUFFS BY ENZYMATIC COAGULATION OF PARA-CASEIN 1 . Scope Quantitative determination of skimmed-milk powder in compound feedingstuffs by enzymatic coagulation of para-casein . 2 . Field of application This method is implemented by examination of compound feedingstuffs containing at least 50 % of skimmed-milk powder ; large quantities of buttermilk and/or of certain non-milk proteins may lead to interferences . 3 . Principle of the method 3.1 . Dissolving of casein contained in the compound feedingstuff by extraction with sodium citrate solution . 3.2. Adjustment of the calcium ion concentration to the required level to precipitate para-casein ; by addition of rennet para-casein is obtained from casein . 3.3 . The nitrogen content of the para-casein precipitate is determined by the Kjeldahl method as described by Commission Directive 72/ 199/EEC of 27 April 1972 ; the quantity of skimmed ­ milk powder is calculated on the basis of a minimum casein content of 27-5 % . 4 . Reagents Reagents used are of analytical grade . Use either distilled water or water of an equivalent quality level . With the exception of the rennet (4.5), all the reagents and solutions must be free of nitrogenous substances . 4.1 . Trisodium citrate , dihydrate (1 % w/v solution). 4.2 . Calcium chloride (saturated aqueous solution at 20 °C). Dissolve about 90 g of anhydrous calcium chloride in 100 ml of distilled water by warming and slightly stirring. Leave overnight at 20 °C (a deposit of crystals should be formed, otherwise some calcium chloride should be added and the procedure repeated), filter the liquid next day and store the filtered solution in a well closed bottle at 20 °C . 4.3 . 0-1 N sodium hydroxide . 4.4 0-1 N hydrochloric acid . 4.5 . Liquid calf rennet (standard strength of 1 : 10 000). Store in a refrigerator at 4 to 6 °C. 4.6 . Reagents for the quantitative determination of nitrogen according to the Kjeldahl method as described by Commission Directive 72/ 199 /EEC of 27 April 1972. 5 . Materials Current material used in laboratory and especially : 5.1 . Mortar or homogenizer 5.2 . Analytical balance 5.3 . Bench-top centrifuge (2 000 to 3 000 rpm) with 50 ml tubes 5.4 . Magnetic stirrer with ( 10 to 15 mm) followers 5.5 . 150 to 200 ml beakers 5. 11 . 80 Official Journal of the European Communities No L 296/ 11 5.6 . 250 ml and 500 ml Erlenmeyer flasks 5.7 . Glass funnels of 60 to 80 mm diameter 5.8 . Fast-filtering ashless filters of diameter 150 mm (S.S. 5892 , S.S. 595 1 /2) 5.9 . Pipettes of various nominal volume 5.10 . Thermostatically-controlled water bath at 37 °C. 5.11 . pH meter 5.12 . Kjeldahl digestion and distillation assembly with fittings 5.13 . 25 ml graduated burette " 5.14 . Plastic wash bottle for distilled water 5.15 . Stainless steel spatulas 5.16 . Thermometers 5.17. Temperature-controlled drying oven . 6 . Procedure 6.1 . Preparation of the sample . Grind in the mortar or homogenize in the mill 10 to 20 g of the sample to obtain an homo ­ geneous mixture . 6.2. Dissolving of milk powder and separation of the insoluble residue. 6.2.1 . Weigh 1-000 ± 0-002 g of well-homogenized compound feedingstuff (6.1 ) directly into a 50 ml centrifuge tube. Add 30 ml of an aqueous solution of trisodium citrate (4.1 ) previously heated to 45 °C. Mix with the aid of the magnetic stirrer and follower for at least five minutes . 6.2.2 Centrifuge at 500 g (2 000 to 3 000 rpm) for 10 minutes and decant the clear aqueous superna ­ tant into a 150 to 200 ml beaker. Take care that no loose material on the bottom goes over. 6.2.3 . Carry out two further extractions on the residue, according to the same procedure, adding the extracts to the first one . 6.2.4. If a layer of oil forms at the surface , cool in the refrigerator until the fat solidifies and remove the solid layer with a spatula . 6.3 . Coagulation of casein with the enzymes of rennet. 6.3.1 . While stirring continuously, add dropwise 1 ml of a saturated solution of calcium chloride (4.2) to the total aqueous extract (about 100 ml). Adjust the pH to 6.4-6.5 with solutions of NaOH (4.3) or HC1 (4.4). Place in the thermostatically-controlled water bath at 37 °C for 15 to 20 minutes to obtain saline balance . It becomes more evident by the formation of a light turbidity. 6.3.2 . If a precipitate has been formed, it must be removed by further centrifugation at 1 000 rpm for five minutes . Remove the supernatant without washing the sediment. 6.3.3 . Immediately after taking out from the bath add to the extract, while stirring dropwise, 0-5 ml of the liquid rennet (4.5). Coagulation appears in one to two minutes . 6.3.4 . Leave at temperature of 20 to 37 °C for 10 to 15 minutes and break the coagulum by stirring. Transfer quantitatively casein on to a fast ashless filter (5.8) while washing three times with 15 ml of distilled water (3 x 15 ml). Filtration must be completed within two hours . 6.4 . Determination of casein nitrogen . 6.4.1 . After complete filtration , the filter paper is placed in the Kjeldahl flask and nitrogen is deter ­ mined by the Kjeldahl method as described by Commission Directive 72/ 199/EEC of 27 April 1972. No L 296/ 12 Official Journal of the European Communities 5 . 11 . 80 7. Blank test 7.1 . A blank test shall be made regularly using an ashless filter paper (5.8) moistened with a mixture of 90 ml (4.1 ) sodium citrate solution, 1 ml saturated solution of calcium chloride (4.2), 0 5 ml of liquid rennet (4.5), and washed with 3 x 15 ml of distilled water before miner ­ alization by the Kjeldahl method as described by Commission Directive 72/ 199/EEC of 27 April 1972. 7.2 . The volume of acid used for the blank test must be subtracted from the volume of acid (4.4) used for titration of the sample . 8 . Control test 8.1 . To control procedure and reagents , as indicated above, make a determination on a standard compound feedingstuff with a known skimmed-milk powder content as established by colla ­ borative study. The average result of a duplicate determination should not differ by more than 1 % from that of the collaborative study. 9 . Expression of results 9.1 . The percentage of skimmed-milk powder in the compound feedingstuff is calculated by the following formula : N x 6-38 x 100% SMP = 27-5 where N is the percentage of para-casein nitrogen ; 27-5 is the factor for converting deter ­ mined casein into a percentage of skimmed-milk powder. 10 . Accuracy of the method 10.1 . Repeatability In at least 90 % of the cases studied duplicate analysis of the same sample by the same oper ­ ator in the same laboratory gave differences in the results equivalent to no greater than 2 g of skimmed-milk powder in 100 g of compound feedingstuff . 10.2 Reproducibility In at least 90 % of the cases studied, the same sample analyzed by two laboratories, give differ ­ ences in the results no greater than 5 g of skimmed-milk powder in 100 g of compound feedingstuff. 1 1 . Observations 11.1 . The addition of large percentages of certain non-milk proteins and especially of soya meal proteins, when processed, together with skimmed-milk powder, may lead to too high results due to co-precipitation with the para-casein of milk . 11.2. Addition of buttermilk may lead to somewhat low figures , due to the fact that only the non-fat portion is determined. Addition of certain acid buttermilk may give considerably low figures, due to incomplete dissolving in the citrate solution . 11.3 . Lecithin additions of 0-5 % or more may also lead to low results . 11.4 . Incorporation of high-heat skimmed-milk powder may lead to too high figures due to the co-precipitation of certain whey proteins with the para-casein of milk .